

117 HR 4803 IH: Acupuncture for Our Seniors Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4803IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Chu introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide coverage for acupuncturist services under the Medicare program.1.Short titleThis Act may be cited as the Acupuncture for Our Seniors Act of 2021. 2.Coverage for acupuncturist services under the Medicare program(a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—(1)in subsection (s)(2)—(A)by striking and at the end of subparagraph (GG);(B)by adding and at the end of subparagraph (HH); and(C)by adding at the end the following new subparagraph:(II)qualified acupuncturist services (as defined in subsection (lll)(1));; and(2)by adding at the end the following new subsection:(lll)Qualified acupuncturist services(1)In generalThe term qualified acupuncturist services means such services furnished by a qualified acupuncturist (as defined in paragraph (2)), and such services and supplies furnished as an incident to services furnished by the qualified acupuncturist, as the qualified acupuncturist is legally authorized to perform under State law.(2)Qualified acupuncturist definedFor purposes of this subsection, the term qualified acupuncturist means an individual who is licensed as an acupuncturist by a State or, in the case of an individual in a State that does not provide for such licensure, meets such criteria (such as certification through an appropriate nationally recognized certification authority for acupuncturists) as the Secretary may specify. In specifying such requirements, the Secretary may use the same requirements as those established by such a certification authority..(b)Payment rules(1)Payment under physician fee scheduleSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(GG), before (3),.(2)Separate payment for services of institutional providersSection 1833(a)(2)(B) of the Social Security Act (42 U.S.C. 1395l(a)(2)(B)) is amended—(A)in clause (i), by inserting and in the case of qualified acupuncturist services, after 1999,;(B)in clause (ii), by inserting or in the case of qualified acupuncturist services, after 1999,; and(C)in clause (iii), by inserting (other than qualified acupuncturist services) after such services.(3)Qualified acupuncturist treatment as a practitionerSection 1842(b)(18)(C) of the Social Security Act (42 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new clause:(vii)A qualified acupuncturist (as defined in section 1861(lll)(2))..(4)Separate billing for acupuncturist services furnished in an inpatient hospital settingSection 1861(b)(4) of the Social Security Act (42 U.S.C. 1395x(b)(4)) is amended by inserting qualified acupuncturist services, after qualified psychologist services,.(c)Effective dateThe amendments made by this section apply with respect to services furnished on or after the date that is 270 days after the date of enactment of this Act.